Citation Nr: 1209218	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This appeal to the Board of Veterans Appeals (Board) arose from a January 2009 rating decision in which the RO denied the Veteran's claim for service connection.  The Veteran filed a Notice of Disagreement (NOD) in April 2009.  The RO issued a statement of the Case (SOC) in December 2009, and the Veteran filed a Substantive Appeal (via a VA Form 9, Appeal to the Board) in January 2010. 

In June 2011, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In June 2011, the Veteran's representative submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim have been accomplished.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes. 

3.  The Veteran has credibly asserted in-service noise exposure, and the weight of the competent opinion evidence on the question of whether the Veteran's current bilateral hearing loss is etiologically related to in-service noise exposure is, at least, in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.  

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss.  Specifically, he asserts that as a radarman aboard the U.S.S. Benninton, he was exposed to constant noise from radar and radio equipment, flight decks, aircrafts and other ship noises.  

At the outset, the Board notes that the Veteran's DD Form 214 (separation document) shows that his military occupational specialty was radio operations.  Thus, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  See 38 U.S.C.A. § 1154.  
  
Service treatment records reflect no complaints of diminished hearing and reveal that hearing during service and at separation was within normal limits.

Thus, bilateral hearing loss was not shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post service, the Veteran was afforded a fee-basis audiology evaluation in November 2008.  The audiologist concluded that there was no pathology to render a diagnosis of hearing loss because the test results were unreliable and thus an opinion as to etiology could not be determined.  The audiologist explained that the Veteran provided unreliable responses throughout the testing protocol.  The Veteran was retested and the responses remained unreliable.  The audiologist noted that the Veteran more likely than not had a hearing problem; however, due to the unreliable testing, a determination for a diagnosis of the hearing loss could not be made from the examination.    

In a March 2009 letter, the private audiologist noted that the Veteran served as a radarman in the Navy where he reported that he was exposed to excessive noise from radar and radio equipment, flight decks, jet aircraft, propeller aircraft, helicopters and other ship noises.  The audiologist noted that the hearing evaluation results were indicative of a moderate to severe, bilateral sensorineural hearing loss with a Maryland speech discrimination score of 56 percent in the left ear and 32 percent in the right ear.  Because of the hearing loss, the Veteran had difficulty understating in most listening situations.  Background noise and multiple people speaking at a time caused the Veteran considerable difficulty in understanding speech.

The audiologist noted that the Veteran worked as a postal worker for over 8 years; as a warehouseman for 8 years; as a lab technician for 4 years; and as a property/supply coordinator for 15 years.  Ear protection was not needed for any of those jobs and the Veteran reported no hobbies or recreational activities that included excessive noise.

The audiologist concluded that the Veteran's bilateral hearing loss was as likely as not related to his military experience as a radarman.  In this regard, the audiologist explained that exposure to excessive noise from radar and radio equipment, flight decks, jet aircraft, propeller aircraft, helicopters and other ship noises resulted in acoustic trauma.  

The Veteran was afforded a VA Audio evaluation in June 2009.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
RIGHT
20
25
45
60
65
LEFT
15
30
55
60
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  The audiologist noted that the Veteran served as a radar man on a carrier and had additional duty as a lookout with no hearing protection during flight operations.  Post-service the Veteran worked as a warehouseman and with the postal service working the loading dock; noise exposure was denied in all jobs.  The Veteran denied a history of recreational noise exposure.  There was no history of ear infections/surgeries, no aural fullness/vertigo, no familial involvement, no skull fracture and no hearing aid use.  Otoscopic examination was clear.

The audiologist concluded that examination showed a mild to moderately severe mid to high frequency sensorineural hearing loss bilaterally.  The audiologist noted that cooperation was fair and test reliability was good.  The audiologist noted that review of the claims filed showed hearing within normal limits at induction and separation.  Therefore, the audiologist opined that it was less than likely that the hearing loss was a result of military service.

The above-cited evidence reflects that the Veteran currently has bilateral hearing loss.  Thus, the sole question remains is that disability medically related to his in-service noise exposure.  

On the question of whether the Veteran's current bilateral hearing loss is medically related to his in-service noise exposure, the Board notes that the record includes conflicting opinions.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds that the March 2009 opinion of the private audiologist to be at least as probative as that of the June 2009 VA audiologist.  Both individuals examined or evaluated the Veteran, considered his documented history and assertions, and provided adequate rationale for the opinions expressed on a matter within an area of expertise.  

Although the private audiologist's opinion appears to be based, in large part, upon the Veteran's own reported history of in-service noise exposure, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinion is contradicted by other evidence in the record or when the Board rejects the assertions of the appellant, neither of which is the case here.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As noted, in this case, the Board accepts as credible the Veteran's assertions of in-service noise exposure.  Moreover, the Veteran does not have a history of post-service noise exposure that negates the conclusion that the Veteran's bilateral hearing loss was as likely as not related to his military experience as a radarman.  While the audiologist's ultimate conclusion is not definitive, it was expressed in terms sufficient to permit application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Under these circumstances, and with resolution of all reasonable doubt on the questions of in-service injury and medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


